Citation Nr: 1121053	
Decision Date: 05/31/11    Archive Date: 06/06/11	

DOCKET NO.  06-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic tinnitus.

3.  Entitlement to service connection for a chronic skin disorder, claimed as eczema and/or chloracne, to include as the residual of exposure to Agent Orange.

4.  Entitlement to service connection for peripheral neuropathy, to include as the residual of exposure to Agent Orange.

5.  Entitlement to service connection for a chronic headache disorder, to include as the residual of exposure to Agent Orange.

6.  Entitlement to service connection for Type II diabetes mellitus, to include as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974, with service in the Republic of Vietnam from September 1971 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2004 and January 2006 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a rating decision of November 2007, the RO granted service connection for posttraumatic stress disorder.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.

This case was previously before the Board in September 2009, at which time certain of the issues on appeal were remanded to the RO/AMC for additional development.  That development having been completed, the case is now, once more, before the Board for appellate review.  




Finally, for reasons which will become apparent, the appeal as to the issue of service connection for a chronic headache disorder is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown tot have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

2.  Chronic tinnitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

3.  A chronic skin disorder, claimed as eczema and/or chloracne, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including exposure to Agent Orange.  

4.  Peripheral neuropathy is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including exposure to Agent Orange.

5.  Type II diabetes mellitus is not shown to have been present in service, or at any time thereafter.

6.  The Veteran's case does not involve a question of medical complexity or controversy sufficient to justify the solicitation of an independent medical opinion.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Chronic tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A chronic skin disorder, claimed as eczema and/or chloracne, was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Peripheral neuropathy was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2010).

5.  Type II diabetes mellitus was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  The regulatory criteria for the procurement of an independent medical opinion have not been met.  38 U.S.C.A. §§ 5109, 5701(b)(1) (West 2002); 38 C.F.R. § 3.328 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in September 2004, as well as in February and April 2005.  In those letters, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes:  his multiple contentions, including those offered during the course of an RO hearing in October 2007, and at a subsequent Travel Board hearing before the undersigned Veterans Law Judge in March 2009, as well as service treatment records, VA and private treatment records and examination reports, statements from various family associates, and a number of pertinent articles.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for bilateral hearing loss and tinnitus, as well as for a chronic skin disorder (claimed as eczema and/or chloracne), peripheral neuropathy, and Type II diabetes mellitus.  In pertinent part, it is contended that the Veteran's bilateral hearing loss and tinnitus are the result of exposure to noise at hazardous levels during his period of active military service.  It is further contended that the Veteran's current skin disorder, peripheral neuropathy, and diabetes mellitus had their origin during his period of active military service, to include as the residual of exposure to Agent Orange during his service in the Republic of Vietnam.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Moreover, where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss or peripheral neuropathy, or diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service:  chloracne, or any other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (to include coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  [Note 3:  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]  The aforementioned diseases shall become manifest to a degree of 10 percent or more any time after service, except that chloracne, acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  For purposes of this section, the term "herbicide agent" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2010).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 3.313 (2010).

Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of hearing loss, tinnitus, a chronic skin disorder (including eczema and/or chloracne), peripheral neuropathy, or Type II diabetes mellitus.  While the record does not, in fact, contain a report of a service separation examination, there is no indication that, at any time during the Veteran's period of active military service, he received either a diagnosis of or treatment for any of the aforementioned disabilities.

The earliest clinical indication of the potential presence of a chronic skin disorder is revealed by a private treatment record dated in May 1998, almost 25 years following the Veteran's discharge from service, at which time he complained of a rash in his groin accompanied by itching during hot weather.  Tinea cruris, it should be noted, was first noted no earlier than September 1998, once again, many years following the Veteran's discharge from service.  Significantly, while following a punch biopsy of the Veteran's left posterior thigh in early November 2004, the Veteran's private physician was of the opinion that the Veteran's skin disorder (defined as subacute eczematoid dermatitis with focal parakeratosis and exocytosis of the lymphocytes) was "very likely" the result of his exposure to Agent Orange, that same physician freely admitted that such a causal relationship could not be proven.  Moreover, following a VA general medical examination in May 2010 (which examination, it should be noted, involved a full review of the Veteran's claims folder and medical records), it was the opinion of the examiner that the Veteran's skin examination was normal, with no evidence of any rash.  According to the examiner, the Veteran's diagnosis by biopsy was of chronic superficial dermatitis versus atopic dermatitis versus secondary to drug based etiology.  Significantly, at the time of examination, there was no evidence of chloracne, or any of its residuals, both of which, according to the examiner, typically develop soon after exposure.  Under the circumstances, the examiner was of the opinion that, to the extent the Veteran did, in fact, suffer from a chronic skin disorder, that disorder was not the result of the Veteran's period of active military service, or his exposure to herbicides (including Agent Orange).

Turning to the issue of service connection for peripheral neuropathy, the Board notes that the earliest clinical indication of the presence of that disability is revealed by private nerve conduction studies dated in February 2006, more than 30 years following the Veteran's discharge from service, at which time there was noted the presence of mild right ulnar neuropathy at the Veteran's elbow.  Median nerve neuropathy, it should be noted, was similarly first noted no earlier than June 2006, once again, many years following the Veteran's discharge from service.  Significantly, following the aforementioned VA general medical examination in May 2010, it was the opinion of the examiner that the evidence of record did not demonstrate the presence of generalized peripheral neuropathy.  Rather, the Veteran exhibited evidence of a mild right ulnar neuropathy, in conjunction with hypalgesia of the right forearm below the elbow on the lateral side, which, according to the examiner, might be a localized neuropathy or related to cervical disc problems.  According to the examiner, there was no evidence of carpal tunnel syndrome (i.e., median neuropathy) on either side.  Furthermore, where acute and/or subacute peripheral neuropathy was related to Agent Orange exposure, such disability typically presented within one year of exposure, while the Veteran's symptoms first started in 1995, which is to say, 21 years later.  Under the circumstances, the examiner was of the opinion that the Veterans peripheral neuropathy, to the extent it actually existed, was not, in fact, the result of the Veteran's active military service.

The earliest clinical indication of the presence of either bilateral hearing loss or tinnitus is revealed by a VA audiometric examination dated in May 2010, approximately 36 years following the Veteran's discharge from service, at which time there was noted the presence of a bilateral, mild to moderately severe sensorineural hearing loss in conjunction with tinnitus.  Significantly, that examination involved a full review of the Veteran's claims file.  In the opinion of the examiner, the Veteran's bilateral hearing loss was less likely than not caused by or the result of his military service, based on the Veteran's reported onset of his hearing loss.  In that regard, a March 5, 2009 hearing transcript indicated that the Veteran first noted a problem with his hearing approximately 15 to 20 years earlier.  On the day of examination, the Veteran noted a history of hearing loss which started "a couple of years ago."  Either way, the Veteran's hearing loss post dated his military separation.  The examining audiologist was similarly of the opinion that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure, in particular, based upon the Veteran's reported time of onset.  Significantly, on the day of examination, the Veteran stated that he began to notice high-pitched noises in his ears approximately 3 to 4 years earlier, many years following his separation from service.  While no separation audiogram was found in the Veteran's service treatment records, those records showed no complaint of tinnitus during the Veteran's period of active military service.  

Finally, turning to the issue of service connection for Type II diabetes mellitus, the Board acknowledges that, in September 2004 (more than 30 years following the Veteran's discharge from service), there was noted the presence of a mildly elevated fasting blood sugar (though with a normal HgA1c), the Veteran did not receive a diagnosis of diabetes mellitus at that time.  Moreover, according to the treating physician's assistant, the Veteran's mildly elevated fasting blood sugar was "not related" to his exposure to Agent Orange.

The Board acknowledges that, in a statement of early June 2006, the Veteran's private physician indicated that the Veteran had developed "borderline" Type II diabetes, that it was "well documented" that dioxin (i.e., Agent Orange) contributed to Type II diabetes, and that, under the circumstances, he was of the opinion that it was as likely as not the case that the Veteran's exposure to Agent Orange had contributed to his "developing" diabetes.  However, that same physician, only seven months earlier, indicated that, while he and the Veteran had discussed the Veteran's claim regarding the alleged relationship between diabetes mellitus and Agent Orange, the presence of diabetes mellitus had "never really" been documented.  According to the Veteran's physician, the Veteran's fasting sugar was 102, while his hemoglobin A1c was 5.1, both of which were normal.  While this was pointed out to the Veteran, the Veteran remained adamant in his belief that he deserved disability for his diabetes, "as well as his exposure to Agent Orange."

The Board concedes that, since the time of the Veteran's discharge from service, he has received diagnoses of metabolic syndrome, as well as impaired glucose tolerance.  However, to date, the Veteran has yet to receive a diagnosis of diabetes mellitus.  Significantly, following the aforementioned VA general medical examination in May 2010 (which, as previously noted, involved a full review of the Veteran's claims folder and medical records), the examiner indicated that, "by strict criteria," the Veteran was not a diabetic at present, though he did exhibit impaired glucose tolerance.  The rationale for that opinion consisted in part of glucose tolerance test results, which were as follows:  fasting glucose tolerance equals 104 mg/dl (70-110); fasting glucose tolerance (urine) equals negative; one hour glucose tolerance equals 215 mg/dl; one hour glucose tolerance (urine) equals 1+; two hour glucose tolerance equals 179 mg/dl; two hour glucose tolerance (urine) equals 3+; three hour glucose tolerance equals 119 mg/dl; three hour glucose tolerance (urine) equals 1+.  According to the examiner, the Veteran's HgBA1c (HPLC) was 5.2, within the range of normal.  In the opinion of the examiner, the aforementioned results showed that, while the Veteran had impaired glucose regulation, he was not a diabetic.  Accordingly, by strict criteria, the Veteran was not a diabetic, though he did show impaired glucose tolerance.

The Board finds the aforementioned opinions of a VA physician highly probative, because those opinions were based not only on an examination of the Veteran, but also on a full review of the Veteran's claims file, including all opinions, both pro and con regarding the nature and etiology of the disabilities at issue.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for accessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner provided reasons and bases for his medical opinions, and pointed to the evidence which supported those opinions.  The VA examiner's opinions are also consistent with the evidence of record, i.e., the normal service treatment records, the prolonged period postservice without complaint or treatment, and consideration of other postservice developments.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the disabilities at issue did not, in fact, have their origin during the Veteran's period of active military service, to include as the result of his presumed exposure to Agent Orange.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed the origin of his hearing loss and tinnitus to noise exposure in service, while the other disabilities at issue are reportedly the result of exposure to Agent Orange.  However, not until many years following his discharge from service did the Veteran claim service connection for the disabilities at issue.  Significantly, and as previously noted, with exception of diabetes mellitus (the existence of which has not been demonstrated), all of the disabilities presently on appeal were first clinically documented many years following the Veteran's discharge from service.  The passage of many years between discharge from service and medical documentation of a claimed disability, it should be noted, is a factor which tends to weigh against the claim for service connection  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link between the Veteran's hearing loss and tinnitus and his reported noise exposure in service.  Nor is there evidence that the other disabilities currently on appeal are in any way the result of the Veteran's period of active military service, including exposure to Agent Orange in the Republic of Vietnam.  Significantly, there is currently no persuasive evidence that the Veteran suffers from acute or subacute peripheral neuropathy or diabetes mellitus sufficient to warrant an award of service connection based on presumed exposure to Agent Orange.

The Board acknowledges the Veteran's statements regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his current disabilities to various inservice incidents, including noise exposure and/or exposure to Agent Orange.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of evidence of the disabilities at issue in service, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Finally, in an informal hearing presentation of February 2011, the Veteran, through his accredited representative, requested that the opinion of an independent medical expert be obtained regarding whether the Veteran does, in fact, currently suffer from clinically-identifiable diabetes mellitus.  However, and as noted above, while the Veteran does, apparently, exhibit impaired glucose tolerance and/or metabolic syndrome, the weight of the evidence is to the effect that he does not, in fact, suffer from diabetes mellitus.  Under the circumstances, the Board is of the opinion that the Veteran's claim does not present a question of such medical complexity or controversy as to warrant the opinion of an independent medical expert.  See 38 C.F.R. § 3.328 (2010).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's hearing loss, tinnitus, skin disorder, or peripheral neuropathy, first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service, including exposure to Agent Orange.  Nor has it been demonstrated that the Veteran does, in fact, suffer from diabetes mellitus.  Accordingly, service connection for the aforementioned disabilities must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic tinnitus is denied.

Service connection for a chronic skin disorder, claimed as eczema and/or chloracne, is denied.

Service connection for peripheral neuropathy is denied.

Service connection for diabetes mellitus is denied.


REMAND

In addition to the above, the Veteran in this case seeks service connection for a chronic headache disorder.  In pertinent part, it is contended that the Veteran's current headaches had their origin during his period of active military service, to include as the residual of exposure to Agent Orange.

In that regard, the Board notes that, following a VA general medical examination in May 2010, the examiner indicated that the Veteran suffered from "migraineous" headaches which had their onset during the Veteran's childhood.  According to the examiner, the Veteran experienced a reprieve from these headaches until 1978, which is to say, four years after leaving service.  Under the circumstances, the examiner was of the opinion that the Veteran's headaches had existed prior to his joining the service and subsequently went into remission, but restarted in 1978, four years after leaving military service.  However, no opinion was offered as to whether the Veteran's current migraine headaches were in any way causally related to his presumed exposure to Agent Orange in the Republic of Vietnam.  Such an opinion is necessary prior to a final adjudication of the Veteran's claim for service connection for a chronic headache disorder.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2010, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire claims folder should then be forwarded to the same VA physician who conducted the May 2010 general medical examination.  Following review of the Veteran's entire claims folder, that physician should provide an addendum to his May 2010 examination findings and conclusions.  The examiner should set forth an opinion as to whether the Veteran's current headache disorder is at least as likely as not causally related to his presumed exposure to Agent Orange in the Republic of Vietnam.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a chronic headache disorder (to include as the residual of exposure to Agent Orange).  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a SSOC in December 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 


(CONTINUED ON NEXT PAGE)




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


